MEMORANDUM**
Jackie Llinas Dempere appeals pro se from the district court’s judgment in favor of the defendants following a jury trial in Dempere’s 42 U.S.C. § 1983 action alleging use of excessive force during her arrest. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Dempere contends that the jury verdict was not supported by the evidence and that the trial was tainted by evidentiary errors and jury bias, but she did not provide a transcript of the proceedings as required by Fed. R.App. P. 10(b)(2). Without a trial transcript and supporting affidavits, we are unable to review these contentions. See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991).
We do not consider any contentions related to Dempere’s claim that the police lacked probable cause to arrest her for a misdemeanor, because this court’s March 11, 2002 order in case no. 01-35567 affirmed the district court’s order granting summary judgment in favor of defendants on Dempere’s false arrest claim. See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir.1991) (under the law of the case doctrine, an appellate court panel will not reconsider questions that another panel has previously decided in the same case).
We do not consider the remaining issues raised in Dempere’s opening brief because they are not supported by specific, cogent argument. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.